AO 72A
(Rev. 8/82)

 

In the United States District Court
For the Southern District of Georgia
Brunswick Division

GEORGE EDWIN FLORENCE, *
*
Petitioner, * CIVIL ACTION NO.: 2:18-cv-37
*
’|=
v. *
*
WARDEN D. EDGE, *
*
Respondent *
O R D E R

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 16. Petitioner George Florence
(“Florence”) filed Objections. Dkt. No. 17. In his Objections,
Florence asserts he “has standing to challenge” the trial
court's “arbitrar[y] delegate[ion] [of] its judicial authority”
to the Bureau of Prisons and to the United States Probation
Office. ;d; at p. 13. Florence is free to challenge what he
contends was the improper delegation of judicial authority
during his sentencing. However, Florence cannot do so by using
28 U.S.C. § 2241 in an attempt to circumvent 28 U.S.C. § 2255
and its attendant restrictions. Instead, as the Magistrate

Judge noted, Florence “is clearly challenging the validity of”

 

AO 72A
(Rev. 8/82)

 

portions of his sentence, which “are the types of claims and
requested relief that § 2255 encompasses.” Dkt. No. 16, p. 6.
Nothing Florence contends in his Objections serves to undermine
the Magistrate Judge's analysis and recommended disposition in
this case. To the contrary, Florence’s Objections underscore
the Magistrate Judge's conclusion that Florence is barred from
pursuing claims of judicial delegation under § 2241. ;d; at

p. 7.

Thus, the Court OVERRULES Florence’s Objections and ADOPTS
the Magistrate Judge's Report and Recommendation. The Court
GRANTS Respondent’s Motion to Dismiss, DISMISSES Florence’s
§ 2241 Petition, DIRECTS the Clerk of Court to CLOSE this case
and enter the appropriate judgment of dismissal, and DENIES
Florence in forma pauperis status on app l.

Mo/<_(/\_ , 2019.

so 0RDERED, this 20 day af

  
 
 
 

     

 

HON. L SA GODBEY WOOD, JUDGE
STATES DISTRICT COURT
ERN DISTRICT OF GEORGIA

 

